       Case 1:16-cr-00078-NONE Document 9 Filed 05/05/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   )      Case No: 1:16-cr-00078 NONE
                                                 )
12                    Plaintiff,                 )      ORDER APPOINTING COUNSEL
                                                 )
13             vs.                               )
                                                 )
14   ROBERTO CASILLAS, JR.,                      )
                                                 )
15                    Defendant.                 )
                                                 )
16
17            The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21            1.     Alekxia Torres is APPOINTED to represent the defendant in this case effective
22   nunc pro tunc to May 1, 2020. This appointment shall remain in effect until further order of this
23   Court.
24
25   IT IS SO ORDERED.
26
        Dated:       May 4, 2020                               /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
